Title: From Benjamin Franklin to Cadwallader Colden, 4 November 1743
From: Franklin, Benjamin
To: Colden, Cadwallader


Sir
Philada. Nov. 4. 1743
I received the Favour of yours, with the Proposal for a new Method of Printing, which I am much pleased with: and since you express some Confidence in my Opinion, I shall consider it very attentively and particularly, and in a Post or two send you some Observations on every Article.
My long Absence from home in the Summer, put my Business so much behind-hand, that I have been in a continual Hurry ever since my Return, and had no Leisure to forward the Scheme of the Society: But that Hurry being now near over, I purpose to proceed in the Affair very soon, your Approbation being no small Encouragement to me.
I cannot but be fond of engaging in a Correspondence so advantageous to me as yours must be: I shall always r[eceive] your Favours as such, and with great Pleasure.
I wish I could by any Means have made your Son’s longer Stay here as agreable to him, as it would have been to those who began to be acquainted with him.
I am, Sir, with much Respect Your most humble Servant
B Franklin
